MEMORANDUM **
James Riley Day appeals from his 33-month sentence imposed after pleading guilty to possession of a machine gun and felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(o) and (g)(1) and 924(a)(2). We have jurisdiction to review his sentence, United States v. Plouffe, 445 F.3d 1126, 1130-31 (9th Cir.), cert. denied, — U.S. -, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006), and we affirm.
Day contends that his 33-month sentence was unreasonable. We disagree. The record demonstrates that the district court properly considered the advisory Guidelines and weighed each factor set forth in 18 U.S.C. § 3553(a), concluding that a sentence at the low end of the Guidelines was appropriate. The sentence imposed, which is at the bottom of the applicable Guidelines range, is not unreasonable. See id. at 1131.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.